Title: To Benjamin Franklin from David Mumford, 13 March 1781
From: Mumford, David
To: Franklin, Benjamin


Worthy SirHartford 13th March 1781
I have Just recd. a Letter per Capt. Jones from my Son Gurdon in which he greatfully acknowledges your kindness in admitting him into your Famaly, at the Request of my particular friend Silas Dean Esqr.; this favour Lays me under the greatest Obligation which I acknowledge with True gratitude of Heart, I have wrote my worthy Friend Mr. Silas Dean Requesting his further favour & attention to my Son, & if mr Dean Judges it best for my Son to Remain in your office untill he Can fix him in a good Counting House, I Shall ever esteem it a double Obligation if you will permitt him to Continue with you; I have made a great Sacrifice of Interest in our Struggle for Independency and business much Interrupted prevents my providing for my Children as I wish, and a few years ago had a Right to Expect.

I am with Every Sense of Obligation your Honours most Obedent. & very Humle. Servt
David Mumford
The Honl Benjamin Franklin Esqr.
 
Addressed: The Honble / Benjamin Franklin Esqr. / att / Passy near paris
